Citation Nr: 0211488	
Decision Date: 09/06/02    Archive Date: 09/09/02

DOCKET NO.  97-12 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active service from November 1939 to 
September 1945, from June 1946 to January 1947, and from 
August 1947 to July 1956.

This matter came before the Board of Veterans Appeals (Board) 
on appeal from a rating decision in which the regional office 
(RO) denied entitlement to service connection for the cause 
of the veteran's death.

In September 1998, the Board remanded this matter to the RO 
to afford the appellant a hearing before a Member of the 
Board at the RO.  The appellant contacted the RO in April 
1999 and withdrew her hearing request.  In July 1999, she 
requested a hearing before a Member of the Board via 
videoteleconference.  In September 2001, the Board again 
remanded this matter to afford her such a hearing.  The 
appellant failed to report for the hearing scheduled in 
October 2001.

In March 2002, the Board requested a medical advisory opinion 
concerning the cause of the veteran's death.  The opinion is 
discussed below.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision concerning the appellant's claim has been obtained 
by VA.

2.  The appellant has been notified of the evidence that is 
necessary to substantiate her claim, has not submitted 
additional evidence, and has not identified any additional 
evidence to support her claim.

3.  The veteran died in March 1995 at the age of 71.

4.  The death certificate indicates that the immediate cause 
of the veteran's death was renal insufficiency due to or as a 
consequence of congestive heart failure, severe coronary 
artery disease, and diabetes mellitus.

5.  At the time of his death, the veteran had service-
connected disability from postoperative residuals of 
herniated nucleus pulposus at the level of the fifth lumbar 
and first sacral intervertebral space (L5-S1), rated 60 
percent disabling, psychophysiologic musculoskeletal 
reaction, rated 50 percent disabling, and bilateral ureteral 
calculus, rated 10 percent disabling.

6.  The veteran's service-connected disabilities did not 
cause or contribute to the cause of his death.

7.  The diseases that caused the veteran's death, reported as 
renal insufficiency, congestive heart failure, coronary 
artery disease, and diabetes mellitus were not incurred or 
aggravated during his active military service.


CONCLUSIONS OF LAW

1.  The duty of the Department of Veterans Affairs (VA) to 
assist in the development of the appellant's claim and the 
notification requirements of the Veterans Claims Assistance 
Act of 2000 have been satisfied.  Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, §§ 3-4, 114 Stat. 
2096, 2096-2099 (2000) (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

2.  Entitlement to service connection for the cause of the 
veteran's death is not warranted.  38 U.S.C.A. §§ 101(16), 
1110, 1310, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.310, 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that the veteran's service-connected 
disabilities contributed to the cause of his death.  She also 
contends that the disabilities which caused or contributed to 
the cause of his death should have been service connected.

After a review of the entire record, and for the reasons and 
bases discussed below, the Board finds that the cause of the 
veteran's death was not from service-connected disability.  
Therefore, the Board concludes that entitlement to service 
connection for the cause of the veteran's death is not 
warranted.

Before addressing the merits of the appellant's claims, the 
Board will address the applicability of the Veteran's Claims 
Assistance Act of 2000 and VA's compliance therewith.

I.  Applicability of and Compliance with the VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA, Pub. 
L. No. 106-4 75, 114 Stat. 2096 (2000).  This law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA was implemented with the adoption of new 
regulations.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  However, the regulations add nothing of 
substance to the new legislation and the Board's 
consideration of the regulations does not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
Under VCAA, VA has the duty to notify a claimant of the 
evidence necessary to support the claim, to assist in the 
development of claim, and to notify a claimant of VA's 
inability to obtain certain evidence.  These duties are 
discussed in detail below.

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that, when there has been a change in an 
applicable statute or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  In this case, the Board finds that the 
regulations implemented pursuant to the VCAA are more 
favorable to the appellant, as such regulations expand VA's 
duty to: notify the claimant of evidence needed to 
substantiate the claim; assist the claimant in the 
development of the claim, and; notify the claimant of VA's 
inability to obtain evidence that might support the claim.

A.  Duty to Notify Claimant of Evidence Necessary to 
Substantiate a Claim

VA has a duty to notify the appellant and her representative 
of information and evidence needed to substantiate and 
complete a claim.  38 U.S.C. §§ 5102 and 5103.  In this case 
the appellant has been so notified by the July 1995 rating 
decision, and by the August 1995 Statement of the Case (SOC) 
and the April 1996 supplemental SOC.  Further, by a letter 
dated in March 2001 the appellant was informed of the 
evidence needed to substantiate her claim and of the duties 
that the RO would undertake to assist her in developing her 
claim.  The Board finds that VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  The Board concludes that VA has complied 
with the VCAA notification requirements pertaining to 
information and evidence necessary to substantiate the 
appellant's claim.

B. Duty to Assist in Development of Claims

Under regulations to be codified at 38 C.F.R. § 3.159(b), 
VA's duty to assist in the development of claims includes the 
duty to make as many requests as necessary to obtain relevant 
records from a Federal department or agency, including 
service medical records; medical and other records from VA 
medical facilities, and records from Federal agencies, as 
well as private medical records identified by the claimant.  
The RO has obtained all relevant records, including VA 
clinical and hospital records, service medical records, and 
private medical records identified by the claimant or 
otherwise evident from the claims folder.

The appellant has had several opportunities to identify 
sources of evidence, such as when she filed her claim, her 
Notice of Disagreement, her substantive appeal.  Other 
opportunities included the statements filed on her behalf by 
her representatives.  She has not provided information 
concerning additional evidence - such as the names of 
treatment providers, dates of treatment, or custodians of 
records, either private, Federal agency, or service related - 
which has not been obtained.

The Board finds that VA has satisfied its duty to assist the 
appellant in obtaining records.

Under regulations to be codified at 38 C.F.R. § 3.159(c)(4), 
VA must obtain a medical opinion in compensation claims when 
such an opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d)(2) (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45620 (August 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.356(a)).  The Board 
has obtained a medical opinion which addresses whether the 
causes of the veteran's death are service related.

C.  Duty to Notify Claimant of Inability to Obtain Records

The revised regulation concerning VA's duty to notify 
claimants of inability to obtain records under the VCAA is 
found at 66 Fed. Reg. 45,620 and 45,631-45,632 (Aug. 29, 
2001) (to be codified as 38 C.F.R. § 3.159(e)) and is 
applicable to any claim for benefits received by VA on or 
after November 9, 2000, as well as to any claim filed before 
that date but not decided by VA as of that date.  See 66 Fed. 
Reg. 45,620 and 45,631-45,632 (Aug. 29, 2001).  VA has not 
been unable to obtain any records identified by the claimant 
or otherwise identified in the claims file.  Therefore, VA 
has no duty to notify the appellant of inability to obtain 
evidence.

II.  Service Connection for Cause of Death

Service connection for the cause of the veteran's death may 
be granted if a disability incurred in or aggravated by 
service was either the principal or a contributory cause of 
death.  38 C.F.R. § 3.312(a) (2001).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 U.S.C.A. § 3.312(b) 
(2001).  For a service-connected disability to be a 
contributory cause of death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  38 U.S.C.A. § 1310 (West 1991); 
38 C.F.R. § 3.312(c)(1) (2001).  A service-connected 
disability may be a contributory cause of death if it results 
in debilitating effects and general impairment of health to 
the extent that would render the person materially less 
capable of resisting the effects of other disease or injury 
primarily causing death.  38 C.F.R. § 3.312(c)(3) (2001).  A 
service-connected disability may be a contributory cause of 
death if it affected a vital organ and was of itself of a 
progressive or debilitating nature and was of such severity 
as to have a material influence in accelerating death.  
38 C.F.R. § 3.312(c)(4) (2001).

The death certificate indicates that the veteran died in 
March 1995 at the age of 71 years.  The immediate cause of 
death was listed as renal insufficiency, which was due to or 
as a consequence of congestive heart failure, severe coronary 
artery disease, and diabetes mellitus.

The appellant does not assert, nor does the evidence 
otherwise indicate, that the veteran's service-connected 
disability from postoperative residuals of herniated nucleus 
pulposus at L5-S1 or psychophysiologic musculoskeletal 
reaction caused or contributed to the cause of his death.  
Rather, she asserts that his history of kidney stones 
contributed to the cause of his death.  Alternatively, she 
has asserted that the veteran had symptoms of diabetes 
mellitus during his active service, with manifestations of 
kidney disease, and the veteran should have been service 
connected for diabetes mellitus.

At the time of the veteran's death, service connection was in 
effect for postoperative residuals of herniated nucleus 
pulposus at the level of the fifth lumbar and first sacral 
intervertebral space (L5-S1), rated 60 percent disabling, 
pyschophysiological musculoskeletal reaction, rated 50 
percent disabling, and bilateral ureteral calculus, rated 10 
percent disabling.

An interim summary of the veteran's last hospitalization 
contains diagnoses of severe, inoperable, three-vessel 
coronary artery disease, status post inferior wall myocardial 
infarction, cardiomyopathy, non-insulin dependent diabetes 
mellitus, and chronic renal insufficiency secondary to 
diabetic nephropathy.

The medical evidence in the record indicates that the 
veteran's disability from ureteral calculus did not cause or 
contribute to the cause of his death.

The Board has obtained an advisory medical opinion concerning 
the causes of the veteran's death.  According to a physician 
specializing in nephrology, it was unlikely that the 
veteran's death was due to or related to his service-
connected disability from bilateral ureteral calculus.  The 
physician reasoned that multiple radiologic and urologic 
studies since 1976 failed to document the type of urinary 
tract obstruction which could cause renal impairment.  The 
nephrologist opined that the most likely diagnosis regarding 
the cause of the veteran's chronic renal failure was diabetic 
neuropathy, with a probable contribution from hypertension.

The Board has considered the appellant's assertions, 
including her testimony before a hearing officer at the RO.  
However, in the absence of evidence that the appellant has 
the expertise to render opinions about medical causation, her 
own assertions that the veteran's service-connected 
disability from ureteral calculus caused or contributed to 
the cause of his death are afforded no probative weight.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board finds that the veteran's service-connected 
disability from ureteral calculus, or any other service 
connected disability, did not cause or contribute to the 
cause of his death.  This finding is based on the opinion of 
the VA nephrologist who reported that it was unlikely that 
any disability for which the veteran was service connected at 
the time of his death caused or contributed to the cause of 
his death.

The Board has also considered whether the disease which 
caused the veteran's death should be service connected.  
Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (2001).  Also, 38 U.S.C.A. §§ 1101, 1110, 
1112, and 1137 provide that where a veteran has served 90 
days or more during a period of war or after December 31, 
1946, and develops an organic heart disease, arteriosclerotic 
heart disease, or diabetes mellitus to a degree of disability 
of 10 percent or more within one year of separation from such 
service, such disease shall be presumed to have been incurred 
in service.

In the context of the above-cited statutes and regulations, 
an assessment of the case requires a determination whether 
there is a nexus between the causes of the veteran's death 
and any disease or injury incurred during active military 
service.  The veteran's service medical records contain no 
indication that he had complaints, diagnoses, or treatment of 
any organic heart disease, cardiovascular disease, diabetes 
mellitus, or renal insufficiency during his active military 
service.  Nor does the record show that he had compensable 
disability from organic heart disease, arteriosclerotic heart 
disease, or diabetes mellitus within the first post-service 
year.

Finally, the physician who reviewed the veteran's records 
concluded that it was unlikely that any disability, not 
previously service-connected, that caused or contributed to 
the cause of the veteran's death was incurred during the 
veteran's active military service.  The physician noted that 
two major conditions that contributed to the veteran's 
chronic renal insufficiency-diabetes mellitus and 
hypertension-were both diagnosed many years after the 
veteran had separated from service.

The Board has reviewed the entire record and finds no 
evidence that the veteran had a heart disorder, coronary 
artery disease, diabetes mellitus, or renal insufficiency in 
service or that he was diagnosed to have organic heart 
disease or diabetes mellitus within one year after his 
separation from service.  Nor is there any medical evidence 
of a nexus between the renal insufficiency, congestive heart 
failure, coronary artery disease, and diabetes mellitus that 
caused his death and any disease or injury which the veteran 
incurred during his active service.  The preponderance of the 
evidence and the weight of that evidence compels a denial of 
the appellant's claim.  

The Board finds that the veteran's heart disease, coronary 
artery disease, diabetes mellitus, and renal insufficiency 
were not incurred during his active military service.  The 
Board concludes that entitlement to service connection for 
the cause of the veteran's death is not warranted.



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

